DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/456,726 filed on June 28, 2019.  Currently claims 1-17 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
4.	Claims 1, 9, 10, 12, and 17 are objected to because of the following informalities:
	Regarding claim 1, in the context of the claim, if “a flat material” is the same as “cartridge,” “a flat material” should be replaced with “a cartridge.”  
Claim 10 is also objected on the same ground as claim 1.  Claim 10 should also be fixed in the same manner as claim 1 if Examiner’s reading of the claims are correct.   
Regarding claim 9, line 2: “N” must be defined.  Without defining the value or range or N, the claim may have 35 USC 112 issues.  
Regarding claim 12, line 2: “N” must be defined.
Appropriate correction is required.
	Regarding claim 17, line 3: “claim 10” should be replaced with the actual text of claim 10 to render claim 17 in a better form.

Allowable Subject Matter
5.	Claims 2-8, 11, and 13-16 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a system for printing on a cartridge comprising all the elements including the franking machine which includes a printer and a first data processor.  When the cartridge is inserted into the printer, the franking machine detects the cartridge being insert into to the printer; generate current consumption information representative of the use of the cartridge by the printer since last time the cartridge is inserted into the printer; the first data processor records usage of the cartridge when a predeterminable usage event occurs.  Such a system is neither disclosed nor suggested by the cited references.  Claims are also directed at a method of controlling the system, which are also allowable.  

6.	This application is in condition for allowance except for the following formal matters raised in paragraph 4 (claim objections on various claims).  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
July 2, 2022